ORMOND, J.
— We are relieved from the necessity of considering the assignments of error, which relate to the writ of error coram vobis which issued in this cause, because, conceding it to have been wholly irregular, there was no final action of the Court upon it; nor did it exert any influence upon the judgment finally entered in the cause.
The first-judgment which w-as suspended by the writ of error cordm vobis was, as subsequently appears, improperly ren*703dered from an incorrect entry made by the clerk, that a.new trial was refused by the Court, when in fact it had been granted, and should have been so entered. This error was' at the succeeding term corrected by the Court nunc pro time.
The only effect then of the writ of error coram vobis was to suspend a judgment entered by mistake, and conceding the writ to be irregular, it certainly cannot be complained of, vvhén its action was spent upon a void judgment.
That every Court must have the power to correct its own entries, so as to make them speak the truth of the case, is too clear to be controverted, even after the adjournment of the Court, on sufficient evidence, that an error of fact has been committed.
The judgment of the Court below is therefore affirmed.